DETAILED ACTION
Application 16/977235, “ELECTROLYTE LAYER-ANODE COMPOSITE MEMBER AND CELL STRUCTURE”, is the national stage entry of a PCT application filed on 2/14/19 and claims priority from a foreign application filed on 3/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/22/22.  

Response to Arguments
Applicant’s arguments filed on 6/22/22 have been fully considered.  The rejection under 35 USC § 112 has been withdrawn in view of the arguments and amendments.  The arguments to the art rejections are moot in view of the new ground(s) of rejection necessitated by amendment presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Higashino (JP 2017-041308 [published 2/23/17]; citations taken from US 2019/0006692), Kimura (US 2011/0159408), Ishihara (USP 5175063) and Devoe (US 2011/0272081).
Regarding claim 1 and 7, Higashino teaches an electrolyte layer-anode composite member (Figure 1 item 5; “a joined body of an anode and a solid electrolyte layer”, abstract) comprising: 
a sheet-like anode (item 3) stacked on a sheet-like solid electrolyte layer (item 4), 
the anode including a first metal oxide and at least one of nickel and a nickel compound (“the anode material contains a metal oxide Ma1 and a nickel compound”, paragraph [0007]), wherein the first metal oxide has a perovskite crystal structure (“the metal oxide Ma1 is a metal oxide having a perovskite structure”, paragraph [0007]); 
the solid electrolyte layer including a second metal oxide having a perovskite crystal structure (“solid electrolyte material contains the metal oxide Me”, paragraph [0061]; “examples of the metal oxide Me include a compound having a perovskite crystal structure”, paragraph [0063]), and 
the anode having a thickness Ta of 850 [Symbol font/0x6D]m or more (“the thickness of the anode may be increased to cause the anode to serve as a support that supports the solid electrolyte layer. In this case, the thickness of the anode can be selected as appropriate from the range of 100 [Symbol font/0x6D]m to 2 mm”, paragraph [0049]; see also, “the thickness of the joined body A was about 1.4 mm. In addition, the thickness of the solid electrolyte layer in the joined body A was 10 [Symbol font/0x6D]m”, paragraph [0119]).

As to claim 7 and the 6/22/22 amendment to claim 1, Higashino further does teach an exemplary thickness of 1390 [Symbol font/0x6D]m and an exemplary diameter of 20 mm (paragraph [0119] teaches an anode-electrolyte joined body of 1400 [Symbol font/0x6D]m with the electrolyte only being 10 [Symbol font/0x6D]m of the 1400 [Symbol font/0x6D]m).  This corresponds to a 2 cm diameter and a Ta/Da ratio of 695.
Thus, Higashino does not appear to teach, and the thickness of the anode Ta (in [Symbol font/0x6D]m) and a diameter of the anode (in cm) Da satisfy a relation of 55 <Ta/Da < 300, as in claim 1, or wherein the diameter Da of the anode is 5 cm or more and 15 cm or less as in claim 7.
However, in the fuel cell art, Kimura teaches that the fuel cell may have components of circular shape and 10 cm diameter (paragraph [0057]).
Moreover, it was known in the art that since the output energy of a fuel cell is generally dependent on the electrochemically active area, the energy output can be increased by increasing the dimensional area of the fuel cell (e.g. Ishihara USP 5175063 at c4:62-65; Devoe US 2011/0272081 at [0153]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to increase the diameter of the Higashino fuel cell to 10 cm (a Ta/Da ratio of 1390/10=139) for the benefit of increasing the energy output of the device.  Such a diameter selection provides values for the fuel cell lying within the claimed range; therefore, these geometrical limitations are obvious over the cited art.  
Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  In this case, there is no evidence of record tending to demonstrate that the mere difference in diameter between the Higashino embodiment and the claimed embodiment provides for substantially different performance, other than the increased energy output that is expectedly associated with increasing the electrochemical reaction area.


Regarding claims 2 and 3, the cited art remains as applied to claim 1.  Higashino further teaches wherein the first and second metal oxide may each be represented by the formula A1mB1nC11-nO3-[Symbol font/0x64] and A2xB2yC21-yO3-[Symbol font/0x64], respectively (“A1x1B11-y1M1y1O3-[Symbol font/0x64]”, paragraph [0007]; e.g. “Ba0.899Zr0.800Y0.200O2.900”, paragraph [0123]; paragraphs [0063 and 0115] suggest that the same perovskite used as the anode is used to form the solid electrolyte layer).

Regarding claim 4, the cited art remains as applied to claim 1.  Higashino further teaches wherein the thickness Ta of the anode and a thickness Te of the solid electrolyte layer satisfy a relation of 0.003 < Te/Ta < 0.036 (Higashino teaches an exemplary embodiment wherein the composite member thickness is 1.4 mm and the electrolyte layer thickness is 10 [Symbol font/0x6D]m at paragraph [0119], suggesting a Te/Ta ratio of about 0.0071; see also paragraphs [0049] and [0067]).

Regarding claim 5, the cited art remains as applied to claim 1.  Higashino further teaches wherein a thickness Te of the solid electrolyte layer is 5 [Symbol font/0x6D]m or more and 30 [Symbol font/0x6D]m or less (Higashino teaches an exemplary embodiment wherein the electrolyte layer thickness is 10 [Symbol font/0x6D]m at paragraph [0119]; see also paragraph [0067]).

Regarding claim 8, the cited art remains as applied to claim 1.  Higashino further teaches wherein the thickness Ta of the anode is 1500 [Symbol font/0x6D]m or less (Higashino teaches an exemplary embodiment wherein the composite member thickness is 1.4 mm and the electrolyte layer thickness is 10 [Symbol font/0x6D]m at paragraph [0119], suggesting an anode thickness of about 1390 [Symbol font/0x6D]m; see also paragraph [0067]).

Regarding claim 9, the cited art remains as applied to claim 1.  Higashino further teaches a cell structure (Figure 1) comprising: a cathode having a sheet-like shape (item 2), the cathode being stacked on the solid electrolyte layer (item 4) of the electrolyte layer-anode composite member of claim 1 (item 5).



Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Mikami (US 2018/0138533) teaches other compositions of barium zirconate electrolyte for SOFC;
Higashino (US 2016/0204446) teaches other composition of barium cerate electrolyte for SOFC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723